Citation Nr: 0602652	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  04-30 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim as to revocation of the forfeiture of the appellant's 
rights to Department of Veterans Affairs (VA) benefits under 
the provisions of 38 U.S.C.A. § 6103(a) (West 2002).



WITNESSES AT HEARING ON APPEAL

Appellant, C.J. (a niece), Dr. E. L., and a translator




ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from January 1967 to October 1968.  The Board notes that the 
veteran served on active duty under a different name; VA had 
previously explored this discrepancy in the late 1960s.  For 
purposes of this appeal, there is no further need to explore 
this discrepancy.  He died in May 2003.  His widow is the 
appellant in this appeal.
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, that denied the appellant's 
application to reopen her claim for revocation of a 
forfeiture of VA benefits.  The appellant testified before 
the Board at a hearing held in June 2005 at the RO.  


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  In July 1990, the Board concluded that the appellant had 
forfeited all rights, claims, and benefits under VA-
administered laws (except for insurance benefits) based on 
fraud.  That decision was final.

3.  Evidence received since the July 1990 Board decision is 
cumulative and redundant of the evidence of record at the 
time of that decision and does not raise a reasonable 
possibility of substantiating the claim for revocation of the 
forfeiture of all rights, claims, and benefits under all laws 
administered by VA (except laws relating to insurance 
benefits). 


CONCLUSION OF LAW

The July 1990 Board decision finding that the appellant had 
forfeited her rights to VA benefits (except insurance 
benefits) is final; new and material evidence has not been 
received and the claim for revocation of the forfeiture of 
all rights, claims, and benefits under all laws administered 
by VA (except laws relating to insurance benefits) is not 
reopened.  38 U.S.C.A. §§ 5108, 6103, 7105 (West 2002); 38 
C.F.R. §§ 3.156, 3.901, 3.905 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, VA sent correspondence in July 2003 and October 
2003; a decision in June 2003; a statement of the case in 
July 2004; and a supplemental statement of the case in March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  Any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claim.

In a July 1990 decision, the Board concluded that the 
appellant (the veteran's then-wife, who is now the veteran's 
widow as well as the appellant in the present appeal) had 
forfeited her rights to VA benefits under the provisions of 
38 U.S.C.A. § 3503(a) (since renumbered as 38 U.S.C.A. 
§ 6103(a)).  

Earlier, in October 1987, the Director of VA's Compensation 
and Pension Service had also concluded that the veteran 
himself had forfeited all rights, claims, and benefits under 
VA-administered laws because he also had defrauded VA in 
connection with an award of non-service-connected VA 
disability pension.  See 38 U.S.C.A. § 6103(a).  The Board 
emphasizes that the present appeal involves the appellant's 
own forfeiture of rights, claims, and benefits under VA-
administered laws, which is separate from the deceased 
veteran's forfeited rights.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

In May 2002 and several times thereafter, the appellant filed 
claims with VA in attempts to obtain various benefits derived 
from the veteran's active service.  These claims were treated 
as an application to reopen the prior final Board decision 
from July 1990 that had found the appellant to have forfeited 
all her rights, claims, and benefits under VA-administered 
laws (except for insurance benefits).

For claims submitted after August 2001, such as this claim, 
"new and material evidence" is defined as evidence that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim that is 
sought to be reopened, which raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (a); see also 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

With these considerations, the Board must now review all of 
the evidence which has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
Board decision in July 1990 in light of all of the evidence 
of record.  The Board presumes the credibility of new 
evidence in analyzing the threshold issue of whether new and 
material evidence has been submitted to reopen a claim.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Within this framework, the Board must review the appellant's 
application to reopen the claim for revocation of the 
forfeiture of her rights, claims, and benefits under VA-
administered laws (except for insurance benefits) in light of 
the relevant laws and regulations.

Any person who knowingly makes or causes to be made or 
conspires, combines, aids, or assists in, agrees to, arranges 
for, or in any way procures the making or presentation of a 
false or fraudulent affidavit, declaration, certificate, 
statement, voucher, or paper, concerning any claim for 
benefits under any of the laws administered by the Secretary, 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws relating to 
insurance benefits).  38 U.S.C.A. § 6103(a).  

"Fraud" is an act committed when a person knowingly makes 
or causes to be made or conspires, combines, aids, or assists 
in, agrees to, arranges for, or in any way procures the 
making or presentation of a false or fraudulent affidavit, 
declaration, certificate, statement, voucher, or paper, 
concerning any claim for benefits under any laws administered 
by VA (except laws relating to insurance benefits).  
38 C.F.R. § 3.901(a).

A forfeiture action is an adversarial process initiated by 
VA.  Such an adversarial process requires the application of 
a "beyond a reasonable doubt standard" to declare a 
forfeiture.  See Trilles v. West, 13 Vet. App. 314, 320-22, 
326-27 (2000).  Such a standard of proof is much higher than 
the typical claims adjudication standard.  The "beyond a 
reasonable doubt" standard is a higher standard of proof 
than the "clear and unmistakable evidence (obvious or 
manifest)" standard required to rebut the presumption of 
aggravation under 38 C.F.R. § 3.306(b) (2005) or the "clear 
and convincing evidence" standard set forth at 38 C.F.R. § 
3.343(c) (2005) required to show actual employability in 
reducing a rating of 100 percent.  Trilles, 13 Vet. App. at 
327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the appellant knowingly made or caused 
to be made false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the appellant 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a); 38 
C.F.R. § 3.901(a).

The burden of proof is upon VA to show that forfeiture is 
supported by the evidence beyond a reasonable doubt.  Trilles 
v. West, 13 Vet. App. 314 (2000).

At the time of the Board's July 1990 decision, the record 
showed that the veteran had been awarded VA non-service-
connected disability pension benefits in 1974 based on a 
diagnosis of schizophrenia.  

The evidence before the Board in July 1990 at the time of its 
final decision on the issue of the appellant's forfeiture of 
VA benefits consisted of the veteran's service medical 
records, various affidavits including from a non-VA doctor 
(E.L.), and various post-service medical records, including a 
January 1987 VA neuropsychiatric examination that 
specifically rejected schizophrenia diagnoses.  Indeed, the 
1987 VA examination strongly concluded that the veteran was 
not and had never been mentally ill; the examining 
psychiatrist stated that the veteran had been feigning mental 
illness with the help of a very knowledgeable coach.  

The evidence before the Board at the time of the July 1990 
decision also included an October 1986 VA field examination 
report.  The examiner and an interpreter had interviewed 
numerous individuals and had learned that the veteran had 
feigned mental illness, including by rolling in the mud when 
an investigator would be in the vicinity, and that the 
veteran had in fact been behaving normally according to the 
neighbors.  The field examination report noted that the 
veteran had been observed to fish with his fishing boat, to 
raise ducks, and to buy land rights for use as fishponds and 
then reconversion into ricelands with the changing seasons.  
The field examiner also interviewed the veteran's wife (i.e., 
the appellant) and concluded that the wife had been 
"covering up for her husband;" the field examiner noted 
various behaviors during the interview with the wife, such as 
her repeated attempts to deliver visual cues to the veteran 
so that he would act in a certain way.  The field examiner 
wrote that the wife "appeared to be involved in the 
veteran's feigning mental illness."  An October 1986 
deposition from a neighbor also noted that the veteran used a 
motorized fishing boat, had made cautious statements to her 
son about being "caught by the VA" if he were to provide 
capital for the son's business, and that his wife knew about 
the veteran's feigning of mental illness.

Since July 1990, the evidence submitted is entirely 
duplicative.  It consists of the appellant's continuing 
statements and testimony that the deceased veteran in fact 
suffered from schizophrenia during his lifetime and she has 
witnesses who can support her contention that the veteran 
behaved abnormally throughout his life.  This evidence is no 
different from evidence that the appellant personally 
submitted prior to the Board's July 1990 decision.  The 
record also consists of several affidavits from various 
neighbors.  Aside from the general observation that these 
affidavits are almost entirely identical to a word (except 
for certain changes in phrasing tailored to reflect each 
affiant's location and name), these affidavits are also 
entirely duplicative of affidavits that were previously of 
record at the time of the Board's July 1990 decision.  
Finally, the testimony and letters from Dr. E.L. are again 
almost rote recitations of statements previously of record at 
the time of the Board's July 1990 decision.  In short, the 
appellant has presented absolutely no new and material 
evidence to reopen  of her claim for revocation of the 
forfeiture of her rights, claims, and benefits under VA-
administered laws (except for insurance benefits).  The Board 
finds that the evidence submitted is either cumulative, and 
thus not new, or fails to create a reasonable possibility of 
an allowance of the claim to revoke a previous finding of 
forfeiture.  Accordingly, the Board cannot reopen the Board's 
July 1990 decision.


ORDER

The application to reopen the claim for revocation of the 
forfeiture against the appellant under 38 U.S.C.A. § 6103(a) 
is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


